Citation Nr: 1547495	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1978.
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his December 2013 VA Form 9.  In March 2014, a letter was sent to the Veteran informing him that he had been placed on the list of persons wanting to appear for an in-person hearing.  However, the letter was returned as undeliverable.  No further letter specifying the actual date of the travel Board hearing is of record.  The Veteran did not appear for the July 2015 Travel Board hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the Travel Board hearing.  The Board notes that the address to which the hearing letter was mailed is different from the one the Board mailed its notification letter indicating that the Veteran's appeal had been formally placed on the docket.  Therefore, on remand, efforts must be made to verify the Veteran's current mailing address.  

Accordingly, the case is REMANDED for the following action:

Take the necessary steps to verify the Veteran's current mailing address.  Efforts to confirm his current address should be documented in the claims file.  Schedule the Veteran for a Travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




